Citation Nr: 9927766	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-08 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1962 to 
June 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim of 
entitlement to service connection for PTSD.

Although the veteran's representative indicated in June 1998 
that the veteran wished to have a hearing before a post-
decisional review officer, in August 1998, the veteran's 
representative indicated that the veteran declined 
consideration of such review.  


FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. § 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereainafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends he has PTSD as a result of severe 
stressors he experienced in service.  In support of his 
claim, he has submitted a statement detailing his stressors, 
as well as medical evidence showing a diagnosis of PTSD that 
is related to service. Under these circumstances, his claim 
of entitlement to service connection for PTSD is plausible 
and, therefore, well-grounded.  See 38 U.S.C.A. § 5107 (West 
1991); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  


ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal to this extent is allowed subject to further 
action as discussed hereinbelow.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In a number of recent decisions, the Court has articulated 
the analysis to be undertaken in adjudicating claims 
involving PTSD.  For service connection to be awarded for 
PTSD, three elements must be present:  (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a causal link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. at 138.  The Cohen decision 
summarized the adjudicatory process as follows:  
"adjudicators may reject a claim only upon finding a 
preponderance of the evidence against a PTSD diagnosis, 
against the occurrence of in- service stressor(s), or against 
the connection of the present condition to the in-service 
stressor(s)."  

As to the second element of a PTSD claim, it should be noted 
that where it is determined that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding the 
claimed stressors is accepted as conclusive as to their 
actual existence absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1998); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  

The veteran provided information regarding specific stressors 
in a statement he submitted in September 1997.  The RO 
attempted to verify these purported stressful incidents with 
the Commandant of the Marine Corps (Commandant), 
Headquarters, United States Marine Corps, Code MMRB, 
Quantico, Virginia 22134-0001.  The Commandant replied by 
letter dated January 1998 stating that the information in the 
veteran's claim was insufficient for the purpose of 
conducting any meaningful research on the veteran's behalf.  
They wrote that information about the veteran's unit should 
be contained in the command chronologies submitted by the 
veteran's unit, and that those records could be requested 
from the Marine Corps Historical Center, History and Museums 
Division, Building 58, Washington Navy Yard, Washington, DC 
20374-0580.

As the RO did not attempt to obtain these command 
chronologies from the Marine Corps Historical Center as 
suggested by the Commandant, the veteran's claim must be 
remanded in order to attempt to obtain these records for the 
periods in question when the alleged stressors occurred.  The 
RO should note in their correspondence with the Marine Corps 
Historical Center that the veteran served with H&S Co., III 
MAF, and that his primary duty was with the CIB (presumably 
Combat Information Bureau).  

Initially, however, the RO should ask the veteran for more 
specific information about the stressors he described in his 
statement.  In particular, the veteran should be asked to 
provide more information about the following alleged 
stressors: the rocket attack at the DaNang air base in 
October 1966; the "Tik Tien Anarvan" compound coming under 
attack in November 1966; the combat jeep crashing in November 
1966; the Flying Tigers Cargo plane being shot down south of 
the DaNang air base on Christmas Eve 1966; and the hill 
battles around Khe Sahn in April 1967.  

After the veteran has been provided with an opportunity to 
respond with more information about his stressors, and after 
an attempt has been made to obtain the command chronologies 
from the Marine Corps Historical Center, the RO should then 
forward to the Commandant as much specific information as 
possible about the veteran's identified stressors.  The 
Commandant should provide all relevant documents for the time 
periods in question. 

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's PTSD that 
have not already been associated with the 
claims folder.

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be asked to provide specific 
information about the following alleged 
stressors in particular: the rocket 
attack at the DaNang air base in October 
1966; the "Tik Tien Anarvan" compound 
coming under attack in November 1966; the 
combat jeep crashing in November 1966; 
the Flying Tigers Cargo plane being shot 
down south of the DaNang air base on 
Christmas Eve 1966; and the hill battles 
around Khe Sahn in April 1967.  

3.  The RO should write to the Marine 
Corps Historical Center, at History and 
Museums Division, Building 58, Washington 
Navy Yard, Washington, DC 20374-0580, in 
an effort to obtain the command 
chronologies of the veteran's unit for 
the periods in question when he alleged 
that stressors occurred.  The RO should 
note that the veteran served with H&S Co, 
III MAF, and that his primary duty was 
with the CIB. 

4.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of the veteran's alleged stressors based 
on any new information provided.  This 
summary, together with a copy of the 
veteran's DD Form 214 and the NAVMC 118 
Form, and all associated documents, to 
include command chronologies of the 
veteran's unit if these can be obtained, 
should be sent to the Commandant of the 
Marine Corps (Commandant), Headquarters, 
United States Marine Corps, Code MMRB, 
Quantico, Virginia 22134-0001.  The 
Commandant should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  The 
summary prepared by the RO and all 
responses from the Commandant should be 
associated with the claims folder.  This 
development must be undertaken even if 
the veteran fails to provide any 
additional information.

5.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has, along with a medical 
opinion as to the etiology of each 
diagnosed disorder.  If a diagnosis of 
PTSD is reported, the examiner should 
identify the stressor or stressors on 
which the diagnosis is based.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
PTSD.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



